PER CURIAM.
This was an action of trespass brought by Archibald McNeil & Sons Company to recover damages alleged to have been caused by the Western Maryland Railway Company in giving an undue and unreasonable preference and advantage in violation of sections 3, 8, and 9 of the Interstate Commerce Act (49 USCA §§ 3, 8, and 9). The District Court of the Middle District of Pennsylvania, sitting without a jury, entered judgment for the defendant [42 F.(2d) 669], and the plaintiff appealed to this court.
We have carefully considered the case, and are satisfied that error was not committed. We can add nothing to the able discussion of the case by the learned District Judge. The law declared by him is supported by the findings, which are based on substantial evidence.
We therefore affirm the judgment on his opinion.
Affirmed.